UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. AMERICAN CAPITAL AGENCY CORP. Meeting Date:APR 22, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:AGNC Security ID:02503X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Couch Management For For 1.2 Elect Director Morris A. Davis Management For For 1.3 Elect Director Randy E. Dobbs Management For For 1.4 Elect Director Larry K. Harvey Management For For 1.5 Elect Director Prue B. Larocca Management For For 1.6 Elect Director Alvin N. Puryear Management For For 1.7 Elect Director Malon Wilkus Management For For 1.8 Elect Director John R. Erickson Management For Against 1.9 Elect Director Samuel A. Flax Management For For 2 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Mortgage Portfolio By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
